                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,

                               Plaintiff,

-vs-                                                          Case No. 3:19-CR-39

                                                              Judge Thomas M. Rose

SHERMAN A. BROWN,

                               Defendant.


                        ENTRY AND ORDER DENYING
                MOTION TO MODIFICATION OF BOND CONDITIONS


       On December 4, 2019, Defendant filed a Motion to Modify Bond (doc. 36) wherein he
requested he be released from custody during the pendency of this matter. A hearing was held on
December 5, 2019 at which testimony was taken. The Government defers to the recommendation of
Pretrial Services.
       Based upon the information provided, including Defendant’s criminal history and the
recommendation of the United States Pretrial Services Office, the Court finds by clear and convincing
evidence that there is still no condition or combination of conditions that would reasonably assure the
appearance of the Defendant or the safety of the community. Therefore, the Court DENIES
Defendant’s motion for bond.
       DONE and ORDERED in Dayton, Ohio, this 9th day of December, 2019.




                                                      s/Thomas M. Rose
                                                      _____________________________________
                                                      THOMAS M. ROSE, JUDGE
                                                      UNITED STATES DISTRICT COURT
